Title: To George Washington from Abraham Lott, 7 May 1782
From: Lott, Abraham
To: Washington, George


                        
                            Sir
                            Camp May 7th 1782
                        
                        The purport of my visit to Camp, Your Excellency will be made acquainted with by the contents of this Letter;
                            And if the request can be granted, which is contained in it, the favor will be gratefully Acknowledged. I suppose Your
                            Excellency well knew that previous to the commencement of this War I was in Copartnership in Trade, with William Kelly,
                            late of London, deceased; Upon whose Death the whole of his estate devolved upon his Executors—Our Affairs at that time
                            were by no means near a close, and large Sums then were, and still are due to the House from different parts of this
                            Continent—A want of intercourse with his Executors hitherto has prevented me from reaping any benefit from the monies due
                            the House as the Surviving Partner; on the contrary a want of it has occasioned many losses, and more may happen to me and
                            his heirs if not timely prevented. 
                        Mr Brook Watson, Mr Kelly’s Executor is now in New York and I have thro’ him, obtained a permit for Colo.
                            Livingston and myself to have an interview with him, coming to any part of their Lines. I therefore should be happy if
                            your Excellency will give us your permission to go to New York, by way of Kings Bridge, for this purpose. The Proclamation
                            of his Excellency Governor Livingston Prohibiting all Flaggs from passing within his State, rendered any Application to
                            him useless, unless on account of recommendation, and I hope Your Excellency is to well acquainted with my Political
                            Character, to need any. The Short time given in the passports from the other side will render it impossible to apply to
                            Governor Clinton, as they expire in Six Days from this date; and doubt not his Excellency the Governor, was he acquainted
                            with my wishes, would readily comply with them. I have requested a passport to Kings bridge, being desirous of a certain
                            passage, and but too little pleased with Water Carriages. However any way pointed out by Your Excellency will be
                            agreable—I could urge, did I conceive it Necessary, many Cogent reasons to Justify the Application, but shall only mention
                            that an expensive family and a want of Supplies, renders it absolutely Necessary for the comfort of Sir Your Sincere
                            friend & most humble Servant
                        
                            Abrm Lott
                        
                    